DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the patent are obvious variants of claims 1-20 of the current application. Both the patent claims and claims 1-20 of the current application are directed to selecting a path via which to transfer content from a second computing device to a first computing via a remote access protocol  claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al. (US 2016/0216845) in view of Murthy et al. (US 2020/0228437).
Regarding claims 1, 8, and 15, Venkatesh discloses or suggests a method and a computing device, the method and the computing device comprising:
one or more processors (see at least paragraphs 67-71, one or more processors); and
one or more non-transitory computer-readable media and memory (see at least paragraphs 72-74, memory) comprising instructions that, when executed by the one or more processors of the computing device, cause the computing device to:
select one of a plurality of paths through which to transfer the content to the first computing device (see at least paragraphs 48-52, selecting a path of connection 125A and connection 115A to transfer the content to a client computing device), where at least one of the plurality of paths comprises at least one intermediary device configured to transfer content using a remote access protocol different than at least one other path (see at least Fig. 1A and paragraphs 33-42, at least one path comprises at least one intermediary server configured to transfer content using a remote access protocol different than the direct path of connection 135A); and
provide the content from the second computing device to the first computing device via the selected one of the plurality of paths (see at least paragraphs 48-52, the content is provided from the content server to the client computing device via the path of connection 125A and connection 115A).
Venkatesh does not explicitly disclose comparing a plurality of paths that connect first and second computing devices. However, Murthy, from the same or similar fields of endeavor, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Murthy in to the invention of Venkatesh in order to reduce the latency.
Regarding claims 2, 9, and 16, Venkatesh discloses or suggests the instructions, when executed by the one or more processors, cause the computing device to select the one of the plurality of paths by causing the computing device to:
determine, based on user input data, an indication of user behavior associated with the content (see at least paragraph 50, mouse operations and keyboard clicks entered by a user).
Regarding claims 3, 4, 10, 11, 17, and 18, Venkatesh discloses all of the subject matter of the claimed invention except causing the computing device to select one of the plurality of paths by causing the computing device to determine a projected latency of the selected one of the plurality of paths, where the projected latency is based on a history of user experience metrics.
Murthy, from the same or similar fields of endeavor, discloses or suggests causing the computing device to select one of the plurality of paths by causing the computing device to determine a projected latency of the selected one of the plurality of paths, where the projected latency is based on a history of user experience metrics (see at least paragraph 20, comparing the latency between different paths that connect the data center and the client, where, based 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Murthy in to the invention of Venkatesh in order to reduce the latency.
Regarding claims 5, 12, and 19, Venkatesh discloses or suggests the remote access protocol is configured to provide, via the at least one intermediary device, images corresponding to an application, executing in a remote access environment, comprising the content (see at least paragraphs 34 and 35, remote desktop protocol); and
regarding claims 6, 13, and 20, the intermediary device is configured to transfer content via the remote access protocol and at least one other protocol (see at least paragraphs 34-38, remote desktop protocol and HTTP).
Regarding claims 7 and 14, Venkatesh discloses all of the subject matter of the claimed invention except comparing a first user experience metric associated with a first path with a second user experience metric associated with a second path. 
Murthy, from the same or similar fields of endeavor, discloses or suggests comparing a first user experience metric associated with a first path with a second user experience metric associated with a second path (see at least Fig. 3 and paragraph 20, comparing the latency between different paths that connect the data center and the client, where the latency corresponds to a user experience metric).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calo et al. (USPN 7,127,492) discloses distributed application acceleration, where an end user device is configured to directly communicate with a backend server and also communicate with the backend server via a proxy server.
Johns et al. (US 2014/0280906) discloses dynamically optimizing content delivery, where an edge server is configured to provide requested content to a requestor, which may be a user device or an intermediate device.
Jain et al. (US 2015/0154506) discloses content delivery using a proxy server to cache content to reduce latency and improve the user experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/26/2022